                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

RUBBY JAMES GRAY                                                                PLAINTIFF

v.                           CASE NO. 3:17-CV-00323 BSM

KEITH BOWERS, Jail Administrator,
Craighead County Jail, et al.                                               DEFENDANTS

                                          ORDER

        After careful review, United States Magistrate Judge Patricia S. Harris’s findings and

recommendations [Doc. No. 67] are adopted. Rubby James Gray’s case is dismissed without

prejudice, and defendants’ motions for summary judgment [Doc. Nos. 43, 51] are denied as

moot.

        IT IS SO ORDERED this 17th day of July 2019.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
